Citation Nr: 1709100	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  08-33 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a pulmonary disorder, to include emphysema and pleural plaques, claimed as due to exposure to asbestos in service.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This matter was most recently before the Board in December 2014, when it was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In December 2014, the Board remanded the issue on appeal for a nexus opinion regarding the Veteran's service connection claim for a pulmonary disorder.  The AOJ scheduled the Veteran for an examination in June 2016 to obtain the requested opinion.  The June 2016 examiner determined the Veteran does not have a current pulmonary disorder, even though the evidence shows pleural plaques were shown on CT scan in August 2006 and a prior VA examiner in January 2013 diagnosed basilar fibrosis.  The June 2016 examiner did not address the prior diagnoses.

The current disability requirement of a service connection claim is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  If a VA examiner finds that there is no current disability when a claimed disability has been diagnosed during the appeal period, the Board is required to obtain a medical opinion that resolves the discrepancies between the two potentially competing medical opinions, to include whether the diagnosis was made in error or the diagnosed condition has resolved.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); see also McKinney v. McDonald, 28 Vet. App. 15, 33-34 (2016) (applying Romanowsky in the context of service connection claim for an asbestos-related disease).

Further, the AOJ should ensure compliance with development procedures for asbestos-related service connection claims, which require VA to determine whether military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.   See M21-1, Part IV, Subpart ii, Chapter 1, Section I, Topic 3 (Developing Claims for SC for Asbestos-Related Diseases) and Chapter 2, Section C, Topic 2 (SC for Disabilities Resulting From Exposure to Asbestos); DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988); see also Ashford v. Brown, 10 Vet.App. 120 (1997); Ennis v. Brown, 4 Vet.App. 523 (1993); McGinty v. Brown, 4 Vet.App. 428 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Ensure compliance with M21-1 Adjudication Procedures Manual requirements regarding service connection claims for asbestos-related diseases.

2.  Obtain an addendum from the June 2016 VA examiner addressing whether the previously diagnosed pulmonary disorders, to include pleural plaques (August 2006) and basilar fibrosis (August 2013), were diagnosed in error or have since resolved.  If a pulmonary disorder is found to be present at any point in the appeal period (i.e., since approximately May 2007 to the present), the examiner must address whether the disorder is at least as likely as not the result of a disease or injury in service, to include the claimed exposure to asbestos.  If the June 2016 VA examiner is unavailable, schedule the Veteran for a new examination to obtain the required opinion.  The examination report must include a complete rationale for all opinions provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.

3.  Readjudciate the issue on appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and return the case to the Board if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

